Title: To Thomas Jefferson from Andrew Ramsay, 6 July 1787
From: Ramsay, Andrew
To: Jefferson, Thomas



Sir
London July 6th. 1787

I was this morning honoured with your letter of the 2d. and am happy any Attentions I have paid Miss Jefferson meets with your Approbation. Indeed any person whose care she was put Under must have been void of feeling if they neglected her.
Her sweet disposition and good nature demanded every attention; and her Vexation and the Affliction she underwent on leaving her Aunt, made it nesseray to be attentive at first for I was afraid of her getting sick but she soon got over it and got so fond of me that she seldom parts with me without tears, and indeed I am almost the same way with her. Every expence of her passage was paid in Virginia and I engaged to see her safe home to Paris if you had not left some particular Orders with Mr. Adams. I shall not be busy in another weeks time and if no person comes from you to Convey her over and it meets with your Approbation I shall do myself that honor. I have the honor to be Sir your most hble. Ser.,

Andw. Ramsay

